NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter of
Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109 State
Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made before
this opinion goes to press.


                                           2016 VT 115

                                           No. 2015-466

Edward F. Flanagan                                               Supreme Court

                                                                 On Appeal from
   v.                                                            Superior Court, Lamoille Unit,
                                                                 Family Division

Nancy duMont (Flanagan)                                          May Term, 2016


Dennis R. Pearson, J.

Peter G. Anderson of Anderson & Associates, Stowe, for Plaintiff-Appellee.

Cynthia L. Broadfoot of Broadfoot, Attorneys at Law, Burlington, for Defendant-Appellant.


PRESENT: Reiber, C.J., Dooley, Skoglund, Robinson and Eaton, JJ.


        ¶ 1.   ROBINSON, J. This appeal arises from a dispute regarding the parties’ obligations

with respect to several tax liens discovered post-divorce in light of two hold-harmless provisions in a

final divorce decree. Wife contends that the trial court abused its discretion by failing to enforce the

hold-harmless and indemnification provisions and failing to address the parties’ respective

obligations with respect to the tax liens. We agree, and accordingly reverse and remand so the trial

court can address wife’s claims under Article 13 of the parties’ divorce decree.

        ¶ 2.   The parties’ final divorce decree, entered on March 26, 2013, was based on a partial

settlement agreement and the court’s order resolving the remaining contested matters after a contested

hearing. Articles 8, 11, and 13 are particularly relevant to this appeal.
       ¶ 3.    Article 8 awarded wife “sole use, ownership, and possession” of a property on Taber

Hill Road in Stowe, Vermont (the property) free of any marital interests of husband. Wife was

obligated to refinance the outstanding mortgage loan on the property to remove husband from any

liability by February 26, 2014. In connection with this refinance, husband was obligated to “execute

and deliver appropriate documents of conveyance to [wife] to convey all right, title and interest in the

property.” If wife was unable to refinance, then she was required to immediately sell the property at

a price agreeable to both parties. In the event that wife failed to make any mortgage loan payments

on the property, after ten days husband was authorized to make the outstanding loan payment and

offset any sums owed to wife for spousal maintenance and child support.

       ¶ 4.    Article 11 gave husband sole ownership of his business, The Dayboat Fish Company

LLC. Husband was solely responsible for “all liabilities in connection with the business,” and was

required to “hold [wife] harmless and indemnify her against the payment of any monies and

obligations or expenses in connection [with the business] which [wife] shall be obligated to pay to

third parties by virtue of [husband’s] failure to comply with the terms of this paragraph, including

reasonable counsel fees and costs.”

       ¶ 5.    Finally, Article 13 allocated various debts of the parties. In addition to specifically

addressing certain outstanding debts, it included the following general provisions:

                [Wife] shall be solely responsible for any and all debts or obligations,
               including credit cards debts [sic], which are in her name alone.

                [Husband] shall be solely responsible for any and all debts or
               obligations, including credit cards debts [sic], which are in his name
               alone.

                 Neither party shall incur or contract any debt, charge, obligation or
               liability whatsoever for which the other party, his or her legal
               representatives or his or her property or estate is or may become liable,
               and shall indemnify and hold the other party harmless of all loss,
               expenses (including reasonable attorneys’ fees) and damages in
               connection with or arising out of a breach of the foregoing.

The provision did not mention any outstanding tax obligations.

                                                   2
       ¶ 6.    The trial court found that the events giving rise to this particular dispute began in

February 2014, when wife was unable to refinance the outstanding mortgage on the property and

accordingly listed the property for sale. Wife entered into a purchase and sale agreement with a buyer

in September 2014 at a sale price of $220,000. This sale price would have been sufficient to discharge

the outstanding mortgage and provide wife with net proceeds of about $31,000. The closing for the

purchase and sale of the property was to take place in November 2014. However, during the title

search of the property, the buyers discovered that both the IRS and the State of Vermont Tax

Department had outstanding tax liens on the property.

       ¶ 7.    The first IRS lien was recorded in the Stowe land records in November 25, 2013, in

the amount of $10,841 for alleged underpayment of 2011 income taxes. The second was recorded on

January 1, 2014, in the amount of $3949 for alleged underpayment of 2010 income taxes. Both IRS

liens were recorded as against husband only. The family division noted that the parties filed their

federal taxes jointly for the 2010 tax year, but that it was not clear how they filed in 2011. As for the

state tax liens, the first was recorded on May 15, 2014, in the amount of $9237, and the second was

recorded on August 29, 2014, in the amount of $1055. Both of the Vermont tax liens were against

“[husband]/Dayboat Fish Co LLC” and were for sales and use taxes allegedly not paid or underpaid

by husband’s business.

       ¶ 8.    The family division found the record to be “murky and inconclusive” regarding

whether wife knew previously about the IRS tax claims. Wife testified at the hearing that she looked

at the land records when she originally listed the property, but that it did not occur to her that she

should be looking for outstanding liens on the land. The family division noted that wife’s claim she

was “totally ignorant” of at least the 2010 tax lien was not credible because she filed an application

for “Discharge of Property from Federal Tax Lien” in January 2014, and had filed with the IRS a

“Request for Innocent Spouse Relief” as to the 2010 tax deficiency in September 2013. However, it


                                                   3
also found that husband did not inform wife about the existence of any of the liens and did not inform

wife that he was having tax issues, even though he had admitted the state deficiencies and entered

into a payment plan with the Vermont Department of Taxes in June 2014. In any event, husband was

not able to clear the tax liens in September and October of 2014, thus preventing the closing and sale

of the property.1

       ¶ 9.    Because of the difficulties surrounding the attempted sale of the property, including

the need for wife’s tenants to move out and the consequent loss of her rental income, wife missed

some mortgage payments. Husband eventually made some payments on the mortgage, and he

deducted those payments from the child support and spousal maintenance payments he owed to wife

as permitted by the final divorce decree. The proper accounting for these deductions was one of the

issues before the trial court below.

       ¶ 10.   Husband’s deductions from child support and spousal maintenance payments and

wife’s inability to sell the property due to tax liens prompted wife to file with the family division a

motion to enforce the final divorce decree and for attorney’s fees. Wife pointed to the debt allocation

and indemnification provisions in the final divorce decree, and explained that the likely loss of this

buyer put her in a vulnerable position economically. She requested that the court order husband to

immediately pay the tax obligations or otherwise arrange for discharge of the liens so that the home

could eventually be sold. In addition, wife requested that the court order husband to assume wife’s

obligation to pay the mortgage, taxes, and all other carrying costs of the property until the liens were

removed and the property sold. Wife further asked the court to suspend the provision in the final


       1
          In December 2014 husband apparently received another “Notice of Deficiency” from the
IRS asserting unpaid income taxes by him for the 2012 tax year of $145,572, plus a substantial tax
understatement penalty of $29,114, for a total amount due of $174,686. This alleged deficiency
apparently arose from the sale of the parties’ other residence in 2012 in connection with which the
1099 documenting the entire amount of the sale proceeds was issued to husband only. Questions
regarding responsibility for this tax liability were not the subject of the motions giving rise to this
appeal, and are not before us.

                                                   4
decree that allowed husband to offset his mortgage payments from his spousal and child support

obligations. Finally, wife requested that the court order husband to hold wife harmless and indemnify

her for any damages she suffers from the attachment of his tax liens to the property.

       ¶ 11.   Husband opposed the motion and cross moved for contempt and enforcement against

wife. He argued that because the trial court had awarded the property to wife before the tax liens

attached, the tax liens were inoperative and wife’s time would be better spent seeking confirmation

from the IRS that the liens are inoperative. He took the position that any indemnification obligations

he had under the final order “do not arise until such time as [wife] is actually obligated to pay monies

to a third party” and are not triggered by the tax liens. And he argued that wife was attempting to

modify the final order concerning property division by requesting that he become responsible for the

mortgage and any taxes and carrying costs associated with it. Husband sought a contempt finding

against wife for her failure to pay the mortgage. He further requested that the court order wife to

reimburse him for all costs and expenses incurred by him in paying the past-due mortgage.

       ¶ 12.   The family division held a contested hearing on the motions on April 23, 2015, and

July 8, 2015.2 With respect to the financial issues, the court concluded that the only issue before it

and capable of resolution was “whether the accounting for [the] mortgage payments not made by

[wife], and deductions (or credits) taken by [husband] against his combined spousal maintenance and

child support payment, is accurate.” The trial court found on the basis of the record before it that

husband owed wife a total of $94.30. With respect to the tax liens, their effect on wife’s ability to

sell the property, and wife’s request to suspend the offset of husband’s child and spousal support

obligations on account of his mortgage payments, the trial court wrote:

                As to the larger issue of [wife’s] inability to sell [the property], the
               court is unable to force any effective resolution until the tax liens are
               resolved, and lifted from the land records. The latter is essentially

       2
          Although this appeal focuses narrowly on the property issues before the court in that hearing,
we note that the hearing also addressed mother’s motion to modify parent-child contact, and much of
the court’s order relates to parent-child contact issues.
                                                     5
               undoable on this record because either [husband] does not have the
               wherewithal to do so, or the court under this docket number does not
               have the authority to adjudicate their respective liabilities. No
               contempt order, or monetary sanction is going to have any practical
               effect or achieve the desired result.

The court concluded that the “property situation is still too fluid for the court to make any definitive

determination of who owes what to whom.” It therefore denied without prejudice all requests

regarding the property and ordered husband to pay wife the outstanding $94.30 in combined spousal

maintenance and child support payments. The court did not consider whether husband had an

affirmative obligation to clear the tax liens, whether he was liable for any damages pursuant to the

indemnification provisions, or whether wife was entitled to any of the relief she requested as a means

of enforcing husband’s obligation. Wife appealed.3

       ¶ 13.   On appeal, wife argues that the trial court erred by failing to enforce the hold-harmless

and indemnification provisions of the parties’ final decree and order.           Husband reiterates the

arguments he made below as to the merits of wife’s motion.

       ¶ 14.   We conclude that the trial court did err in failing to address the questions raised in

wife’s motion as to the parties’ respective legal obligations, and that husband does have a present

legal obligation pursuant to the indemnification provisions. Whether wife is entitled to any of the

remedies she requests is a matter to be addressed in the first instance by the trial court.

                                 I. Failure to Address Wife’s Claims

       ¶ 15.   In her motions, wife argued that husband has various obligations with respect to the

tax liens by virtue of the final divorce order, and she requested various types of relief to enforce those

obligations. The trial court’s observation that its order was unlikely to have any practical effect in

light of the tax liens and the parties’ financial circumstances was reasonable, but this fact did not




       3
         Husband did not cross appeal the trial court’s denial of his motion for contempt, and we do
not address that issue.
                                                 6
discharge the trial court from addressing the claims before it. The trial court should have addressed

the arguments in wife’s motion.

       ¶ 16.   Although the trial court may be right that husband does not have any practical ability

to immediately pay the outstanding taxes that underlie the liens, this fact does not prevent the trial

court from issuing an order reflecting the parties’ respective obligations. The inability to comply with

a financial obligation in an order issued by the family division may be a defense in a contempt

proceeding, 15 V.S.A. § 603(e), but it does not vitiate the underlying obligation to pay. Moreover,

an order establishing husband’s obligations relative to the liens may have influenced his decision to

leave wife the task of advocating to the IRS that the liens were invalid. Insofar as the parties’

circumstances were, as the court suggested, fairly hopelessly “stuck,” an order establishing their legal

rights was one potential step toward breaking the logjam. Cf. State v. Ryan, 135 Vt. 491, 497, 380
A.2d 525, 529 (1977) (noting in context of pretrial motions in criminal case that, although trial court

has some discretion as to which motions to resolve before trial versus later, where defendant requests

ruling that will affect defense strategy and “there is no apparent reason to postpone the determination

of the motion other than the desire to avoid a difficult issue,” court should rule).

       ¶ 17.   Additionally, while the trial court was correct that it did not have jurisdiction to

adjudicate the parties’ respective liabilities to the IRS, and could not have issued a binding order as

to whether the liens were enforceable by the IRS, it did have jurisdiction to adjudicate the parties’

respective obligations to one another pursuant to the final divorce decree. Because the issue of the

parties’ obligations to one another was squarely before the court below, it had a duty to resolve that

issue. See Sec’y, Vt. Agency of Nat. Res. v. Irish, 169 Vt. 407, 419, 738 A.2d 571, 580 (1999)

(recognizing trial court’s “fundamental duty” to “resolve the issues before it”).

                               II. Indemnification and Hold-Harmless Clauses

       ¶ 18.   Wife argues that the clear and unambiguous language of Articles 11 and 13 place the

burden on husband to bear responsibility for any liabilities in his sole name or associated with his

                                                    7
business. She asserts that the hold-harmless and indemnification agreements should be read to protect

her from the consequences of husband’s tax liens currently encumbering the property in her sole

name. She also asserts that, because of husband’s tax liens, she has suffered damages that are

recoverable under the final decree. Husband argues that the indemnification and hold-harmless

clauses kick in only when wife has paid money to third parties on account of husband’s debts. Since

wife has not been forced to pay any money on husband’s outstanding tax liens, she remains unharmed

for purposes of the indemnification and hold-harmless clauses, and therefore there is nothing for

husband to indemnify.

       ¶ 19.   We interpret final divorce decrees “according to contract principles.” See Meyncke v.

Meyncke, 2013 VT 82, ¶ 12, 194 Vt. 556, 82 A.3d 585 (citing Sumner v. Sumner, 2004 VT 45, ¶ 9,

176 Vt. 452, 852 A.2d 611). Our review of the trial court’s interpretation of any contract is

nondeferential and plenary. Dep’t of Corrs. v. Matrix Health Sys., P.C., 2008 VT 32, ¶¶ 11-12, 183
Vt. 348, 950 A.2d 1201. We look first to the explicit terms of the decree and decide if they are

ambiguous. John A. Russel Corp. v. Bohlig, 170 Vt. 12, 16, 739 A.2d 1212, 1216 (1999). “Where

the language of the decree is unambiguous, we apply it according to its terms.” Sumner, 2004 VT
45, ¶ 9 (citation omitted). “If an agreement, even if ‘inartfully worded or clumsily arranged, fairly

admits of but one interpretation, it may not be said to be ambiguous or fatally unclear.’ ” Towslee v.

Callanan, 2011 VT 106, ¶ 5, 190 Vt. 622, 55 A.3d 240 (quoting Isbrandtsen v. N. Branch Corp., 150
Vt. 575, 580-81, 556 A.2d 81, 85 (1988)). Because the applicability of the indemnification clauses

in this case presents a question of law that we review without deference, and because a remand would

be unnecessary if wife’s arguments had no merit, we consider the applicability of the indemnification

provisions to the circumstances of this case.

                                 A. The Scope of Articles 11 and 13

       ¶ 20.   We conclude that husband does not have present legal obligations to wife pursuant to

Article 11, but that he may have present legal obligations pursuant to Article 13. “We interpret the

                                                  8
indemnification provisions of this document as we do all contract provisions—to give effect to the

intent of the parties as that intent is expressed in their writing.”4 Hamelin v. Simpson Paper (Vt.) Co.,

167 Vt. 17, 19, 702 A.2d 86, 88 (1997).

       ¶ 21.   To indemnify is “[t]o reimburse (another) for a loss suffered because of a third party’s

or one’s own act or default” or “[t]o promise to reimburse (another) for such a loss” or “[t]o give

(another) security against such loss.” Black’s Law Dictionary (10th ed. 2014). To hold a person

harmless means “[t]o absolve (another party) from any responsibility for damage or liability arising

from the transaction.” Id.

       ¶ 22.   In some cases, an indemnitor’s obligation may accrue only when “the indemnitee has

actually paid an obligation for which the indemnitee has been found liable” and the indemnitor’s

liability is limited to the actual amount the indemnitee was required to pay. Long v. McAllister-Long,

221 S.W.3d 1, 11 (Tenn. Ct. App. 2006). In other cases, a hold-harmless provision may require the

indemnitor to pay certain sums of money or to perform other acts that will prevent harm or loss to the

indemnitee.    Id.   Such provisions are sometimes described as “indemnity against liability”

agreements. Id. (citing Crestar Mortg. Co. v. Peoples Mortg. Co., 818 F. Supp. 816, 819 n.4 (E.D.

Pa. 1993); Diaz v. Diaz, 403 N.E.2d 1219, 1220 (Ill. App. Ct. 1980)). Ultimately, the scope of the

indemnitor’s liability is determined by the parties’ intent as reflected in their indemnification

provision.

       ¶ 23.   Applying this guidance, we conclude that husband has no present legal obligation to

wife pursuant to Article 11 solely by virtue of the tax liens attached to her property. Article 11 assigns

husband sole ownership of his business and requires that he “hold [wife] harmless and indemnify her

against the payment of any monies and obligations or expenses in connection [with the business]



       4
          Although the indemnification provision at issue here was incorporated into a court order,
the record reflects that the parties mutually approved the language of the indemnification provisions
in the court’s order.
                                                   9
which [wife] shall be obligated to pay to third parties by virtue of [husband’s] failure to comply with

the terms of [Article 11], including reasonable counsel fees and costs.” Husband’s obligation under

this provision may accrue if wife becomes obligated to pay a third party—in this case the IRS or

Vermont Department of Taxes—but his obligation does not extend to circumstances like this in which

wife is not currently obligated to pay the tax arrears upon which the liens are based. See, e.g.,

McDonald v. McDonald, 882 S.W.2d 134, 136-37 (Ky. Ct. App. 1994) (noting trial court had no

authority to order husband to indemnify wife under hold-harmless clause where husband had

underlying debt discharged in bankruptcy and creditor had not yet proceeded against wife).

       ¶ 24.   In contrast, we conclude that Article 13 imposes a broader obligation on husband and

that he does have potential present liability on the basis of the tax liens regardless of whether wife is

personally liable for any of the tax arrears. Article 13 assigns to husband and wife responsibility for

each of their respective individual debts and provides:

                 Neither party shall incur or contract any debt, charge, obligation or
               liability whatsoever for which the other party, his or her legal
               representatives or his or her property or estate is or may become liable,
               and shall indemnify and hold the other harmless for all loss, expenses
               (including reasonable attorneys’ fees) and damages in connection with
               or arising out of a breach of the foregoing.

(Emphasis added).

       ¶ 25.   Several features of this provision support our conclusion that husband’s potential legal

obligations under Article 13 have accrued and are not dependent on an enforcement action by a third

party. First, the provision specifically prohibits both parties from not only personally incurring any

obligations for which the other may become liable, but also from incurring any obligations which the

other’s “property or estate” may become liable. This provision expressly contemplates and addresses

liabilities that attach to “property” or “estates” in addition to those for which the other person may

become individually liable. Second, the provision is not limited to indemnifying wife against

payment of monies for which she may become obligated; it expressly provides for payment of


                                                   10
expenses, including attorneys’ fees, and damages arising from a breach of either party’s obligation

not to incur debt for which the other person or his or her property may become liable. Husband’s

obligation under this broadly worded provision arises upon breach of his obligation not to subject

wife or her property to liability, rather than upon a third party’s efforts to collect from wife,

determination of her liability, or actual payment by her. See, e.g., Gardner v. Gardner, 2012 UT App
374, ¶ 24, 294 P.3d 600 (holding that, where hold-harmless clause required wife to “prevent harm or

loss to” husband resulting from parties’ mortgage, wife must indemnify husband not only for his

mortgage payments, but also for damages flowing from her non-payment); Long, 221 S.W.3d at 10-

11 (reasoning that “[a] hold harmless agreement . . . is generally classified as an indemnity against

liability” agreement).

       ¶ 26.   We reject the suggestion that the indemnification requirement in Article 13 applies

only to debt incurred after the divorce. The placement of this provision in the section governing

“distribution of debts,” immediately following provisions assigning the parties any and all debts or

obligations in their respective sole names, and the indemnification provision’s express application to

“breach of the foregoing” supports the conclusion that the indemnification requirements apply not

only to debts incurred post-divorce, but also to individual debts incurred during the marriage and

either undisclosed or unaddressed in the final divorce order. To conclude otherwise would render the

word “foregoing” superfluous. See Dyke v. Scopetti, 2015 VT 53, ¶ 21, 199 Vt. 127, 121 A.3d 684

(applying Pennsylvania law and explaining that “ ‘we must give effect to every word and clause’ of

a legal instrument, ‘so as not to render any provision nugatory or mere surplusage’ ” (citation

omitted)).

       ¶ 27.   Moreover, this understanding is most consistent with Article 13 as a whole. Article

13 allocates some specified debts to one party or another, and each such allocation is accompanied

by an indemnification clause. If we read the clause at issue here as applying only to post-divorce

debts, then Article 13 would allocate specific debts to each individual through express

                                                 11
indemnification provisions and would provide for indemnification in connection with debt incurred

post-divorce, but would include no enforcement mechanism for its general catch-all allocation of

individual debts. SKI, Ltd. v. Mountainside Props., Inc., 2015 VT 33, ¶ 23, 198 Vt. 384, 114 A.3d
1169 (“When interpreting a contract, we ‘strive to give effect to every part of the instrument and form

a harmonious whole from the parts.’ ” (citation omitted)).

                               B. Application to the Liens in Question

       ¶ 28.   We conclude that husband may have breached his obligations pursuant to Article 13

and may therefore be subject to present liability with respect to one of the two federal tax liens, and

that he has breached the requirements of the final divorce order as to both of the state tax liens.

       ¶ 29.   Husband has not breached Article 13 in connection with the tax lien for the outstanding

2010 federal taxes because those taxes were a joint debt at the time of the divorce. The trial court

found that for the 2010 tax year, husband and wife filed a joint federal tax return, meaning the tax

obligation associated with that return was a joint debt. The court found that following the divorce,

wife had requested from the IRS “Innocent Spouse Relief” in connection with this tax arrearage, and

that the IRS had either denied the relief or had not yet ruled on it.5 Even assuming that the IRS has

formally released wife from the joint debt so that she is not liable to the IRS, husband has not breached

Article 13 in connection with that debt because he did not fail to pay a debt that was his sole debt at

the time of the divorce and did not incur a debt post-divorce for which wife or her property became

obligated.

       ¶ 30.   By contrast, it appears that husband has breached Article 13 in connection with the

second federal tax lien for underpayment of 2011 income taxes. We hedge in our analysis of the 2011

tax arrearage because the trial court found that the record was not clear as to whether the parties filed


       5
          Wife testified at the hearing that she had been awarded relief from the IRS in response to
her request, and the court admitted a copy of an IRS letter dated March 13, 2014, reflecting its grant
of the requested relief. Our analysis does not turn on the accuracy of the trial court’s finding on this
point.
                                                  12
their federal income tax return jointly in 2011 and that the tax return was not of record. It also found

that the tax lien itself was recorded as against husband only. On remand, the trial court should

determine whether the 2011 income tax arrearage upon which the tax lien is based is a personal debt

owed by husband only at the time of the divorce or if it is instead a joint debt.

       ¶ 31.   The tax arrearages underlying the two state tax liens are and were at the time of divorce

husband’s sole debts, and his failure to pay them amounts to a breach of Article 13. Both arrearages

were for unpaid sales and use taxes that were either not paid or were underpaid by husband’s business.

Although the unpaid taxes were due from husband’s limited liability company, liability for failure to

pay them extends to husband individually. 32 V.S.A. § 9703 (providing that liability to pay sales and

use tax extends to any officer or agent of corporation or entity who is under duty to collect tax and

transmit it to tax commissioner). A substantial portion of the unpaid sales and use taxes were unpaid

at the time of the final divorce, and husband has incurred the additional debts since that time.

Husband’s failure to pay these taxes, and the consequent impact on wife as a result of the tax liens,

triggers the protections of Article 13 and may support a claim for damages or other relief.

                                         III. Damages and Remedies

       ¶ 32.   Whether in this case wife is entitled to damages or other remedies is a question for the

trial court to consider on remand. In connection with her motion to enforce below, wife asked the

trial court to: (1) order husband to immediately pay off the liens or otherwise obtain their discharge

from the property; (2) order husband to assume all carrying costs associated with the property,

including the mortgage and property taxes, until the property is sold; (3) suspend husband’s ability to

offset any mortgage payments made on the property from his spousal maintenance and child support

obligations; (4) order husband to hold wife harmless and indemnify her against any obligations or

expenses arising from the tax liens, including but not limited to any cause of action by the buyers

under the purchase and sale agreement; and (5), order husband to pay any attorneys’ fees incurred by

wife in connection with her motion to enforce.

                                                   13
       ¶ 33.   Whether any or all of these remedies are warranted by the evidence and are permissible

methods of enforcing husband’s obligations under Article 13 are questions for the trial court to

consider on remand. Compare Boisselle v. Boisselle, 162 Vt. 240, 242, 548 A.2d 388, 389 (1994)

(“Vermont law is clear that the court cannot modify the property disposition aspects of a divorce

decree absent circumstances . . . that would warrant relief from a judgment generally.”), with

Schwartz v. Hass, 169 Vt. 612, 614, 739 A.2d 1188, 1190-91 (1999) (mem.) (affirming trial court’s

order under motion to enforce suspending portion of husband’s maintenance payments under decree

until wife paid him $50,000 because this Court “view[ed] this situation as one in which the family

court was not modifying its property division or maintenance award but, rather, was seeking to

enforce the terms of the decree as originally entered in the face of intransigence by one of the parties”).

        Affirmed in part (as to claims based on Article 11), reversed in part (as to claims based on
Article 13), and remanded.

                                                 FOR THE COURT:



                                                 Associate Justice




                                                    14